Citation Nr: 1722534	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  04-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016) for arthritis of the lumbosacral spine (low back disability).

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with the low back disability.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with the low back disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, mood disorder, and posttraumatic stress disorder (PTSD), claimed as secondary to the service-connected low back disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law 


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to June 1984.

This appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO initially denied the issue of an increased rating for the Veteran's service-connected low back disability in a December 2003 rating decision.  The issues of entitlement to service connection for a psychiatric disability and entitlement to a TDIU were denied by the RO in November 2010 and July 2010 rating decisions, respectively.  

By a decision issued in November 2007, the Board denied an evaluation in excess of 20 percent for the Veteran's service-connected low back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion to Remand (JMR) the appeal in December 2008, and the Court issued an Order incorporating that motion in late December 2008.  The Board remanded the appeal for additional development in September 2009 consistent with the JMR.  In December 2010, the RO granted a 40 percent evaluation, effective August 5, 2010.

In March 2012, the Board denied an increased rating for the Veteran's low back disability on a schedular basis and remanded the matter of an increased rating on an extraschedular basis for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating.  The Board also remanded the remaining issues on appeal for further development.  

In May 2014, the Board remanded the appeal for additional development, to include obtaining an opinion regarding entitlement to a TDIU, as well as providing the Veteran with VA audiological and psychological examinations.  The RO provided the Veteran with new examinations in September 2014.  

The Board notes that in a November 2016 rating decision, the RO granted service connection for radiculopathy of the bilateral lower extremities, with an evaluation of 10 percent, effective October 14, 2003.  The Board has taken jurisdiction of these issues because they are elements of rating the low back disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250-1 (2011) (noting VA's duty to adjudicate claims so as to maximize benefits). 

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's low back disability picture is contemplated by the rating schedule and the assigned rating criteria are adequate.

2. For the entire appeal period stemming from the October 14, 2003 claim, the Veteran's lumbosacral strain is manifested by sciatica of the right lower extremity, resulting in no more than mild incomplete paralysis of the sciatic nerve.

3. For the entire appeal period stemming from the October 14, 2003 claim, the Veteran's lumbosacral strain is manifested by sciatica of the left lower extremity, resulting in no more than mild incomplete paralysis of the sciatic nerve.

4. Resolving all doubt in the Veteran's favor, his acquired psychiatric disorder, namely depression, mood disorder, and PTSD, is proximately due to his service-connected low back disability.


CONCLUSION OF LAW

1.  The criteria for an extraschedular rating for a low back disability are not met. 38 U.S.C.A. 1155; 38 C.F.R. § 3.321 (b)(1) (2016).

2.  The criteria for a rating in excess of 10 percent for sciatica of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.       §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2016).

3.  The criteria for a rating in excess of 10 percent for sciatica of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.       §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).

4. Resolving all doubt in the Veteran's favor, the criteria for the establishment of service connection of an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by a letter mailed to the Veteran in November 2003 for his claim.  

The notice of disagreement initiated the Veteran's claim for an increased rating for his low back disability. The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). There is no duty to provide additional notice in this case. 

Relevant to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  He has not identified or provided authorization to obtain any additional, outstanding records and neither he nor his representative has indicated that other outstanding records exist, though requests have been made by VA.   

The RO afforded the Veteran VA examinations in November 2003, March 2005, August 2010, August 2012, and September 2014 to evaluate the severity of his low back disability and radiculopathy of the bilateral lower extremities.  The Board finds that the VA examinations are adequate to adjudicate the appeal.  As discussed below, the examinations were based upon consideration of his pertinent medical history, his lay assertions and complaints, and describe his disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not alleged that his disabilities have worsened in severity since the most recent VA examination in September 2014. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). Thus, the Board finds that VA has fully satisfied its duty to assist.
 


II. Entitlement to an Extraschedular Rating for a Low Back Disability

Under the Rating Schedule, arthritis of the lumbosacral spine is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. The criteria for rating a disability of the spine are for application with or without symptoms such as pain and whether or not it radiates, or whether there is stiffness or aching in the area of the spine affected. 

Under DC 5242, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, where the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, DC 5242. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is less than 120 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id. The highest rating of 100 percent is assigned where there is unfavorable ankylosis of the entire spine.  Id. 

For rating purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees.

Under the Formula for Rating Intervertebral Disc Syndrome, a 20 percent disability rating is awarded for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243. A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and the highest rating of 60 percent is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id. An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Note (1). 

Extraschedular ratings are assigned in cases where an exceptional or unusual disability picture is presented that renders application of regular rating schedular standards impractical, due to factors as marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular criteria for that disability picture are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. However, if the schedular criteria do not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

For context, it should be noted that several distinct secondary manifestations of the Veteran's low back disability have been separately evaluated.  Specifically, the Veteran's left lower extremity radiculopathy has been assigned a 10 percent rating; and his right lower extremity radiculopathy has been assigned a 10 percent rating.   With respect to neurological abnormalities pursuant to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, the Board notes that, with the exception of radiculopathy of the bilateral lower extremities discussed below, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability to warrant an extraschedular rating.  There was no evidence of bowel or bladder dysfunction, as the Veteran has expressly denied such problems during his VA examination.  The most recent September 2014 VA examination found no associated neurological abnormalities, except for bilateral lower extremity sciatica (which is rated separately and addressed below).  An additional separate compensable rating is not warranted for any other neurological symptoms, and the Veteran's current symptoms are adequately contemplated under the assigned disability rating discussed above.  

In a January 2013 Administrative Review, the Director concluded an extraschedular evaluation for the Veteran's low back disability was not warranted.  The Board likewise does not consider an increased, extraschedular evaluation is warranted. 

In a letter of December 2016, the Veteran's representative argues that the RO failed to consider functional limitation of [the Veteran's] back caused by intermittent flare-ups and pain that radiates to his legs, making it hard for him to walk painlessly.  Here, the question is whether the rating codes applicable to the Veteran's service-connected spine disability are impractical.  The question of whether the rating currently in effect is proper under the applicable diagnostic codes was decided by the Board in its decision of March 2012.  


The noted schedular criteria at DC 5242 and 5243 reasonably reflects the Veteran's low back disability picture (reduced range of motion of the lumbar spine and use of assistive devices for ambulation) and symptomatology (pain; stiffness; flare-ups; weakness; fatigue; spasms; and inability to sit, stand, and/or walk for prolonged periods), and provides higher ratings for additional or more severe symptoms. Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, supra. Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. 

Moreover, the Veteran did not have frequent periods of hospitalization related to his low back disability during the appeal period.  In addition, while he reported that he has not worked since 2005, this is only due in part to his service-connected low back disability, as there is no evidence that his back injury alone prohibits him from seeking substantially gainful employment. 

As the Veteran has not specified symptomatology, outside of interference with employment, that the rating criteria fails to cover in this instance, the Board accordingly finds that there is no unusual or exceptional disability pattern that would render application of the regular rating criteria impractical.  Therefore, an extraschedular rating for a low back disability is not warranted.


III. Entitlement to an Increased Rating for Radiculopathy 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  After careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, and a 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e. the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), DC 8520.  A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

      A.  Right Lower Extremity

With respect to the Veteran's radiculopathy of the right lower extremity, a 10 percent rating was assigned under DC 8520 effective October 14, 2003, the date that the Veteran's claim for an increased rating for his low back disability was received, as it was construed as a claim for this condition.  Considering the pertinent evidence discussed above in light of the applicable criteria, the Board finds that the Veteran is entitled to the 10 percent disability rating for his right lower extremity radiculopathy effective October 14, 2003, as assigned by the AOJ.  

Post-service VA treatment records between November 2003 and January 2009 have documented reports of sharp pain radiating to his right buttock and posterior right thigh.  Treatment providers noted that sensation to light touch testing was within normal limits and no signs of muscle atrophy were present.  The Veteran denied experiencing numbness, tingling, or paresthesias.  He also reported an instance of bilateral foot drop in January 2009.

In March 2005, the VA afforded the Veteran a VA examination to evaluate the severity of his low back disability.  The Veteran reported a feeling of neuropathy radiating down his right buttock and halfway down his right leg.  The Board notes that the second page of this examination report is missing, but the reported symptoms are not indicative of moderate, moderately severe, or severe radiculopathy.   

An August 2010 VA examination report noted no numbness, weakness, paresthesias, or tingling.  The Veteran reported having bilateral foot drop for a period of one month that resolved on its own.  

Most recently, in September 2014, the Veteran underwent a VA examination for his low back disability.  The examiner noted mild intermittent pain, mild numbness, and mild paresthesias and/or dysesthesias of the right lower extremity.  There was no objective evidence of constant pain.  The severity of the radiculopathy of the right lower extremity was noted to be mild.  

The Board finds that, throughout the period on appeal, the Veteran has reported right leg pain radiating from his lower back.  The September 2014 VA examiner described mild radiculopathy of the right leg with mild pain, mild paresthesias and dysesthesias, and mild numbness.  The September 2014 VA examiner determined that the Veteran's sensation to light touch testing was decreased in the right foot and toes, but otherwise normal.  The symptoms associated with the Veteran's right lower extremity radiculopathy have consistently been described as mild.  The Board thus finds the description of the Veteran's radicular symptoms to be probative.  There have been no objective findings of loss of muscle mass, atrophy, or function indicated.  As noted, where, as here, the involvement is wholly sensory, the rating should be for mild, or, at most, the moderate degree.  As only sensory impairment was noted on the neurological examination, and all impairments described as mild, the Board finds that a rating in excess of 10 percent is not warranted.  

      B.  Left Lower Extremity

With respect to the Veteran's radiculopathy of the left lower extremity, a 10 percent rating was assigned under DC 8520 effective October 14, 2003, the date that the Veteran's claim for an increased rating for his low back disability was received, as it was construed as a claim for this condition.  Considering the pertinent evidence discussed above in light of the applicable criteria, the Board finds that the Veteran is entitled to the 10 percent disability rating for his left lower extremity radiculopathy effective October 14, 2003, as assigned by the AOJ.  

The Board notes that the September 2014 VA examiner described mild radiculopathy of the left leg with mild pain, mild paresthesias and dysesthesias, and mild numbness.  The September 2014 VA examiner determined that the Veteran's sensation to light touch testing was decreased in the left foot and toes, but otherwise normal.  The symptoms associated with the Veteran's left lower extremity radiculopathy have consistently been described as mild.  The Board thus finds the description of the Veteran's radicular symptoms to be probative.  There have been no objective findings of loss of muscle mass, atrophy, or function indicated.  As noted, where, as here, the involvement is wholly sensory, the rating should be for mild, or, at most, the moderate degree.  As only sensory impairment was noted on the neurological examination, and all impairments described as mild, the Board finds that a rating in excess of 10 percent is not warranted.  

The rating assigned to each lower extremity are appropriate and address the symptoms claimed by the Veteran and substantiated in medical evidence.   


IV. Entitlement to Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has reported experiencing symptoms of depression since 2006.  See September 2006 VA treatment record.  He asserts his depression is due to chronic back pain resulting from his service-connected low back disability.  A June 2010 VA treatment record documented diagnoses of major depressive disorder and PTSD.  Most recently, he has been diagnosed with mood disorder and major depressive disorder.  See September 2014 VA examination report.  See April 2017 Private Medical Opinion.  In this regard, the requirement for a current disorder is met.

Additionally, the evidence is at the very least in equipoise as to whether the Veteran's psychiatric disability was caused, at least in part, by his service-connected low back disability.  The record contains two medical opinions, as well as two addendum opinions and two examination reports pertaining to whether the service-connected low back disability caused or aggravated his acquired psychiatric disorder, and each will be discussed below.  

The Board acknowledges that VA treatment records have documented the Veteran's reports of depression due to his unemployment, which was, in part, the result of his chronic back pain.  He has also consistently stated that his chronic back pain has negatively impacted his mood and sleep.  Notably, a September 2008 mental health treatment record indicated that his chronic back pain was a primary factor contributing to his depression.  

In November 2010, the Veteran was afforded a VA psychological evaluation.  The examiner diagnosed him with bipolar disorder and alcohol dependence. She did not provide a nexus opinion, but noted that no symptoms of PTSD were present and that there was no evidence of psychological treatment for 20 years after he separated from service.  As the examiner failed to provide a complete opinion, this examination report is afforded no probative weight.     

In June 2012, the Veteran underwent a VA psychological evaluation to determine if he had a diagnosis of PTSD. The examiner noted a diagnosis of alcohol withdrawal, but did not observe any symptoms attributable to PTSD and failed to provide a nexus opinion.   As a result, this examination report is afforded no probative weight. 

The Veteran was afforded a VA psychological examination in September 2014.  He reported that he began receiving mental health treatment in 2009.  The examiner noted diagnoses of mood disorder and substance abuse, but did not observe any symptoms attributable to PTSD.  Notably, she stated that the Veteran's chronic back pain was relevant to the understanding or management of his mood disorder.  She further opined that his mood disorder was more likely than not secondary to his chronic back pain, which was attributed to military service. In a March 2015 addendum opinion, the September 2014 VA examiner noted that the mood disorder had persisted, even after the substance abuse remitted.  As the examiner's conclusion was accompanied by a clear supporting rationale, the opinion is afforded probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); See Stefl v. Nicholson, 21 Vet. App. 120 (2007).   

A second addendum opinion was obtained in September 2016, at which time the examiner stated that an opinion could not be provided without mere speculation due to the confounding factors of the Veteran's substance abuse.  Where an examiner reports an inability to provide a required opinion without speculation, an explanation is required as to whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional medical evidence that would permit the needed opinion to be provided. Jones v. Shinseki, 23 Vet. App. 382 (2010).  The September 2016 opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Accordingly, the opinion is of limited probative value.

In April 2017, the Veteran submitted a private medical opinion addressing his psychological disabilities.  Based upon an interview with the Veteran, as well as a thorough review of his complete claims file, Dr. E. T. opined that it was more likely than not that the Veteran's major depressive disorder was secondary to his chronic low back pain.  She further stated that the major depressive disorder had been present since 2006 and was severe in nature.  She reasoned that even when the Veteran's substance abuse was in remission, his depression continued to linger along with his chronic back pain.  Dr. E. T. provided a clear rationale to support the conclusions provided in the opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, this opinion is afforded great probative weight. 

The Veteran has primarily asserted that his depression and mood disorder are secondary to his service-connected low back disability. He is competent to observe when and for what reason he feels depressed.  Furthermore, the September 2014 VA examiner and Dr. E. T.  specifically linked the Veteran's onset of depression to the pain and effects of his low back disability and the resulting chronic pain.  Based on the Veteran's competent observations of depression and its onset, and the medical opinion evidence described above, the Board finds that the evidence both for and against the Veteran's service-connection claim is at the very least in equipoise.  Resolving all doubt in the Veteran's favor, the Veteran's psychiatric disability was caused, at least in part, by the effects of his service-connected low back disability.  The benefit sought on appeal is granted. 


ORDER

1. Entitlement to an extraschedular rating for a low back disability is denied.

2. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with the low back disability is denied.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with the low back disability is denied.

4. Entitlement to service connection for an acquired psychiatric disorder, to include depression, mood disorder, and PTSD, to include as secondary to the service-connected low back disability, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issue on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In order to establish entitlement to TDIU due to service- connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992). The objective criteria, set forth at 38 C.F.R. § 3.340 (a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation. Subjective criteria, set forth at 38 C.F.R. § 4.16 (a), provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. For this purpose, disabilities arising from a common etiology or impairing the same body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16 (b).

The Veteran's current service-connected disabilities are low back disability, radiculopathy of the right lower extremity, radiculopathy of the left lower extremity, tinnitus, right knee arthritis, bilateral hearing loss, a right finger fracture, and acquired psychiatric disorder, to include depression, mood disorder, and PTSD.  

Once the now service-connected acquired psychiatric disorder, to include depression, mood disorder, and PTSD is rated, the Veteran may meet the 38 C.F.R. § 4.16 (a) combined disability rating criteria to be eligible for consideration of a TDIU.  As such, remand of the TDIU issue is warranted to allow the AOJ to initially rate the acquired psychiatric disorder, to include depression, mood disorder, and PTSD s and then to readjudicate the TDIU issue under 38 C.F.R. § 4.16 (a).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through September 27, 2016 have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records.  VA treatment records dated to September 27, 2016, are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
	
2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures.

3. Ask the Veteran to complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to include providing information regarding work history, to include the dates of employment and the highest gross earnings per month from January 2010 to the present.

4.  After initially rating the now service-connected acquired psychiatric disorder, to include depression, mood disorder, and PTSD, readjudicate the issue of entitlement to a TDIU. If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


